GARTH, Circuit Judge,
dissenting:
As I read the Pennsylvania Supreme Court’s decision in Lamp v. Heyman, 469 Pa. 465, 366 A.2d 882 (1976), it was intended to send several “messages” to the bench and bar of the Commonwealth. First, as the majority and I agree, the “venerable Pennsylvania practice,” (maj. op. at 386), of using writs issued by a prothonotary to toll a statute of limitations without the plaintiff pursuing its cause of action will no longer be tolerated. A plaintiff may no longer use service of process as a tactic for stalling or otherwise controlling litigation. Lamp, 469 Pa. at 478, 366 A.2d at 889. Second, Lamp directed that a plaintiff must make a good-faith effort to serve the defendant in question, and must not engage in a course of conduct that would stall the legal process that had been initiated by the filing of the writ. Id. It is the difference between the manner in which the majority and I construe this “second message” or instruction that requires me to dissent.
Ordinarily, I would defer to my Pennsylvania colleagues on this panel in matters that require construction of Pennsylvania law, particularly where matters of Pennsylvania procedure are involved. Here, however, it is clear to me that my colleagues have ignored Lamp’s explicit and unequivocal holding that a writ of summons will remain effective to toll the statute of limitations, providing, however, that the plaintiff does not engage in a course of conduct that stalls the legal process initiated by the filing of the writ. Id. The majority reads Lamp as resting content with a plaintiff’s sole good-faith effort to serve process on the defendant, (maj. op. at 391); an effort that can then be followed by lengthy periods of inaction interspersed with endless automatic renewals of the writ just prior to the bar of the limitations period.
As the district court ruled, however, Lamp requires “continuity of good faith in effecting service” on a defendant. Patterson v. American Bosch, No. 89-1628, memorandum op. at 10 (W.D.Pa. December 11, 1989). The Pattersons’ conduct, which permitted an hiatus of 17 to 18 months between their attempts to serve the defendant, effectively stalled the process initiated by their filing of the writ: a process, incidentally, that was effectively completed within a few weeks after the Pattersons engaged new counsel. Patterson, memorandum op. at 11.
Thus, as Judge McCune held, the Patter-sons’ conduct did not constitute the good-faith effort required by Lamp. Id. at 11. Moreover, the Pennsylvania Supreme Court made clear in Farinacci v. Beaver County Industrial Development Authority, 510 Pa. 589, 594-95, 511 A.2d 757, 759-60 (1986), that even the inadvertent nature of a plaintiff’s conduct in stalling the legal process cannot prevent the limitations period from running.1
*393I cannot agree with the panel’s reading of Lamp and Farinacci, and I would hold that those Pennsylvania Supreme Court authorities required the Pattersons to demonstrate an ongoing good-faith effort to serve the defendants. Accordingly, in my opinion, Judge McCune was well within his discretion, see Farinacci, 510 Pa. at 595, 511 A.2d at 759-60, in holding that the Pattersons did not meet this required standard.
I
In Lamp, the Pennsylvania Supreme Court reviewed Pennsylvania’s rule governing the relationship between filing a prae-cipe for a writ of summons and tolling the statute of limitations. Lamp, 469 Pa. 465, 366 A.2d 882. In so doing, the Court described the system in effect at that time:
[I]t has become a relatively common practice throughout the Commonwealth for attorneys to file a praecipe with the prothonotary to toll the statute of limitations but then, whether because settlement negotiations are in progress or because more time is needed to prepare the case, to delay or prevent service upon the defendant.
469 Pa. at 472, 366 A.2d at 886. Under this practice, the writ could then be reissued at any time after the original issuance for a period equivalent to that afforded by the applicable statute of limitations. Theoretically, an action could be kept alive forever in this way, with the defendant remaining ignorant of the potential suit.
The Pennsylvania Supreme Court concluded that such a system allowed too much potential for abuse and was inconsistent with the policies of maintaining efficient processes of justice and avoiding stale claims, both of which policies underlie statutes of limitations. Lamp, 469 Pa. at 477, 366 A.2d at 888-89. In deciding Lamp, the court sought to abolish this practice and sought to require plaintiffs failing to make a good-faith effort to notify defendants of the suit against them, thus preventing plaintiffs from exercising exclusive control over a cause of action for a period of time in excess of that permitted by the relevant statute of limitations. Id. Therefore, the court held that:
a writ of summons shall remain effective to commence an action only if the plaintiff then refrains from a course of conduct which serves to stall in its tracks the legal machinery he has just set in motion.
469 Pa. at 478, 366 A.2d at 889 (emphasis added).
A plaintiff’s unexplained inaction over a period of 17 to 18 months, as was the case here, cannot be construed as anything other than “a course of conduct which serves to stall ... the legal machinery ... just set in motion.” Id. This finding is bolstered by the undisputed fact that, after the plaintiffs engaged new counsel, that attorney effected service upon the defendant in less than a month. Patterson, memorandum op. at 11.
The majority holds, however, that the 18 month hiatus is irrelevant, because the Pat-tersons had previously made at least one good-faith effort to serve the defendants. See maj. op. at 391. While, as recognized by Judge McCune, the initial efforts to serve the defendants did demonstrate good faith, Patterson, memorandum op. at 10, the tolling of the statute of limitations effected by those efforts cannot continue unless the good-faith effort continues. The continuous nature of a plaintiff’s obligation is manifested in the Lamp court’s requirement that plaintiffs “refrain[] from” conduct that serves to stall the litigation in its tracks. Lamp, 469 Pa. at 478, 366 A.2d at 889.
Failure to acknowledge that continuity must be an element of the good-faith requirement can only operate to restore to Pennsylvania’s jurisprudence the anachronistic practice by which a plaintiff may, deliberately or otherwise, manipulate a statute of limitations so as to prolong and extend a cause of action far beyond the time permitted by the statute. Such a practice reintroduces the abusive problem that the court sought to eliminate in Lamp, i.e., it reestablishes a system under which an action may be kept alive without proper notice to the defendant, and under which *394stale claims are kept afloat. Such a rule effectively renders statutes of limitations indeterminate and ambiguous, defeats the very legislative purpose for their enactment, and provides no repose for a defendant.
Under Pennsylvania Supreme Court jurisprudence, I observe that even characterizing a plaintiffs conduct as inadvertent will not suffice to comply with Lamp. In Farinacci, on the very last day for commencing a personal injury action permitted by the statute of limitations, the plaintiff filed a praecipe for writ of summons. Farinacci, 510 Pa. at 591, 511 A.2d at 758. However, “[tjhrough plaintiffs counsel’s inadvertence, service of the writ could not be effected,” id,., before the writ and the statute of limitations had both expired.
In Farinacci, “inadvertence” consisted of two different forms of dereliction. First, while “eight or nine days of the delay was attributable to counsel’s simply misplacing the file[,] [s]uch is not necessarily inconsistent with a finding of good faith.” 510 Pa. at 594-95, 511 A.2d at 759-60 (emphasis added). The court went on to the second form of inadvertence, finding Lamp dispositive in barring the action. “The remaining four weeks’ delay [until counsel remembered to pay the sheriff his fee] is attributable only to counsel’s faulty memory.” 510 Pa. at 595, 511 A.2d at 760. Thus, based on its analysis and interpretation of Lamp as applied to the Farinacci circumstance, the Farinacci court upheld the lower court’s dismissal of the action.
I am satisfied that the delinquency or incompetence arguably manifested by the Pattersons’ first attorney,2 can be likened to the faulty memory of the Farinacci attorney. Accordingly, if in Farinacci a faulty memory establishes the absence of the requisite Lamp good-faith effort to effectuate service on a defendant, so too must the unexplained delinquency of the Pattersons’ attorney who took no action to serve the defendant Bosch for a period of up to 18 months.
II
The majority understandably relies on opinions of lower and intermediate Pennsylvania state courts, see, e.g., maj. op. at 389, 390-391, because other than Lamp and Farinacci, no Pennsylvania Supreme Court cases treat this subject. However, whatever the gloss put on Lamp and Fari-nacci by the lower state courts, those cases cannot bind us. See Gruber v. Owens-Illinois, Inc., 899 F.2d 1366, 1369-70 (3d Cir.1990) (Garth, J.); National Surety Corp. v. Midland Bank, 551 F.2d 21, 29-30 (3d Cir.1977) (Garth, J.). Rather, as a federal court sitting in diversity and seeking to interpret state law or predict a state law outcome, we are bound only by pronouncements from the highest court of the state. Id.
In both Lamp and Farinacci, the Pennsylvania Supreme Court has spoken to the matter at hand and has provided us not only with “persuasive” but with dispositive directions to guide our conclusion. Thus, while we may possibly be persuaded by the rationale of an inferior Pennsylvania court, we cannot look for dispositive guidance from the lower court cases on which the majority relies. See maj. op. at 389, 390-391.
Indeed, those cases, which for the most part are “all over the lot,” provide no consistent interpretation of Lamp that can persuade me. For example, the majority calls particular attention to Beck v. Minestrella, 264 Pa.Super. 609, 401 A.2d 762 (1979), cited in maj. op. at 389, 391, in which the Pennsylvania Superior Court held that the plaintiffs’ action was not time barred under Lamp, despite an initial lapse of one year and nine months between service attempts, followed by another lapse of three months before the plaintiffs again attempted and finally effected service. 264 Pa.Super. at 611-13, 401 A.2d at 763-64 (ruling that Lamp was inapplicable because “[a]t no time does the record indicate that [the plaintiff] did anything to impede *395the service of the various papers or engage in any conduct of any kind ‘to stall in its tracks the legal machinery.’ ”).
On the other hand, some eight years later, a Pennsylvania trial court, in analyzing Lamp, barred a cause of action where the plaintiff had allowed an unexplained lapse of seven months between service attempts, followed by another unexplained lapse of five months after the reissuance of the writ of summons until the next service attempt. Petrosky v. Kawasaki Heavy Industries, 135 Pitt.Legal J. 268, 270-71 (1987) (“A course of conduct by a plaintiff which may stall legal machinery set in motion by him, consists, not only of affirmative conduct but also passive conduct, i.e., failing to do anything for an unreasonable period of time either after filing the original writ of summons or the reissuance thereof.”), cited in maj. op. at 390, 391.
Nor are we given any additional enlightenment by the most recent Pennsylvania Superior Court case on this matter, Leidich v. Franklin, 394 Pa.Super. 302, 575 A.2d 914 (1990), cited in maj. op. at 389. That case did not involve a lengthy time lapse between service attempts. Rather, the court held that, despite the plaintiffs failure to follow local practice in serving the writ of summons,3 she met the requirements of Lamp because her effort to serve the defendants, which resulted in service of the writ on them one day after the issuance of the writ, 394 Pa.Super. at —, 575 A.2d at 915, constituted a good faith effort and, hence, she had not engaged in a course of conduct that could stall the judicial process. 394 Pa.Super. at —, 575 A.2d at 920.4 In so holding, the court focused on the fact that the defendant had not disputed receipt of the initial service, and that “[e]ven the initial stages of discovery ... were underway before being discontinued at the behest of the defendants’ counsel.” Id. Therefore, Leidich is clearly inapposite to the issue presented here as to whether a plaintiff has an ongoing obligation to make a good-faith effort to effect service rather than to allow the defendants to remain ignorant of the plaintiffs’ action for a period of up to 18 months after an ineffectual attempt at service.
Thus, I am satisfied that it is the instruction of Lamp and Farinacci which must control our disposition, and I am willing, as are my colleagues, to leave any substantive refinements to the Pennsylvania Supreme Court as the proper body “to clean up its own act.” However, until it does so, we are bound to follow the route that has been unambiguously laid out for us. That route, which is the Lamp/Farinacci route, leaves little room in applying the Lamp/Farinacci precepts for the detour taken by the majority of this panel.
Ill
Within the context of the Lamp/Farinacci rule, Judge McCune properly exercised his discretion in ruling that the plaintiffs’ conduct did not comply with their requirements. In Farinacci, the court held that “[i]n each case, where noncompliance with Lamp is alleged, the court must determine in its sound discretion whether a good faith effort to effectuate notice was made.” Farinacci, 510 Pa. at 594, 511 A.2d at 759 (emphasis added). In applying this deferential standard of review, the court held further that:
[a]s plaintiffs have failed to provide an explanation for counsel’s inadvertance which could substantiate a finding that plaintiffs made a good-faith effort to effectuate service of the writ, we are constrained to hold that the order of the Court of Common Pleas ... dismissing plaintiff’s action was not an abuse of discretion, and was therefore proper.
510 Pa. at 595, 511 A.2d at 760.
Similarly, the plaintiffs here have advanced no explanation for the 17 to 18 *396month lapse between attempts at service. That their new counsel later managed to succeed in serving the defendants as quickly and easily as he did emphasizes their first counsel’s inaction. It also confirms that the district court was well within its discretion in determining that such an hiatus in efforts to serve the defendants constituted a lack of good faith amounting to noncompliance with Lamp.5 I would affirm Judge McCune’s order of December 11, 1989, in which he entered judgment against the Pattersons and in favor of the defendants. Because the majority holds otherwise, I respectfully dissent.

. Although the majority calls attention to the Pattersons’ assertion that they were unaware of their attorney’s deficient efforts to effect service of the writ, (maj. op. at 386 n. 2), that circumstance cannot absolve them from the consequences of their attorney's deficiency. Link v. Wabash Railroad, 370 U.S. 626, 633-34 & n. 10, 82 S.Ct. 1386, 1390-91 & n. 10, 8 L.Ed.2d 734 (1962). Rather, the Pattersons are "deemed bound by the acts of [their] lawyer-agent and [are] considered to have ‘notice of all facts, notice of which can be charged upon the attorney.' ” Id at 634, 82 S.Ct. at 1390 (citation omitted).


. We are informed by the appellees’ brief that the Pattersons are in the process of suing former counsel for malpractice.


. The plaintiff resorted to mail rather than to personal service. 394 Pa.Super. at —, 575 A.2d at 915 & n. 3.


. Indeed, on the same day as the defendants were served, the writ was also served on the agent of the company insuring the defendants, by agreement of the agent and plaintiff's counsel, 394 Pa.Super. at -, 575 A.2d at 915 n. 2, and the defendants were served with a notice to appear for depositions. Within approximately two months, the plaintiff began submitting documentation to the defendants’ insurer with an eye toward settlement of her claim. 394 Pa.Super. at —, 575 A.2d at 915.


. In this Circuit's case law, “good faith” is a factual determination. See, e.g., United States v. Tabor Court Realty Corp., 803 F.2d 1288, 1299, 1304 (3d Cir.1986); Perichak v. Int'l Union of Electrical Radio and Machine Workers, 715 F.2d 78, 79 (3d Cir.1983) (Garth, J.) (district court’s finding of “bad faith” may be reversed only if clearly erroneous). Even under a clearly erroneous standard of review, however, Judge McCune’s ruling must be affirmed.